WARRANT

KEYON COMMUNICATIONS HOLDINGS, INC.

No. __

 

_________Shares

                

WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:30 P.M., EASTERN

TIME, ON THE EXPIRATION DATE

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.

FOR VALUE RECEIVED, KEYON COMMUNICATIONS HOLDINGS, INC., a Delaware corporation
(the “Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Pacific Time, on the
Expiration Date (as hereinafter defined), to _________________, or registered
assigns (the “Holder”), under the terms as hereinafter set forth, _____________
fully paid and non-assessable shares of the Company’s common stock, par value
$0.001 per share (the “Warrant Stock”), at a purchase price of $0.50 per share
(the “Warrant Price”), pursuant to this warrant (this “Warrant”). The number of
shares of Warrant Stock to be so issued and the Warrant Price are subject to
adjustment in certain events as hereinafter set forth. The term “Common Stock”
shall mean, when used herein, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant.

 

1.

Exercise of Warrant.

     

(a)       The Holder may exercise this Warrant according to its terms by
surrendering this Warrant to the Company at the address set forth in Section 11,
together with the form of exercise attached hereto duly executed by the Holder,
accompanied by cash, certified check or bank draft in payment of the Warrant
Price, in lawful money of the United States of America, for the number of shares
of the Warrant Stock specified in such form of exercise, or as otherwise
provided in this Warrant, prior to 5:30 p.m., Pacific Time, on ___________, 2014
(the “Expiration Date”).

(b)       This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Warrant Stock. If exercised in part, the Company shall deliver to the Holder a
new Warrant, identical in form, in the name of the Holder, evidencing the right
to purchase the number of shares of Warrant Stock as to which this Warrant has
not been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer, President or any Vice President of the Company. The term
Warrant as used herein shall include any subsequent Warrant issued as provided
herein.

 

--------------------------------------------------------------------------------



(c)       No fractional shares or scrip representing fractional shares shall be
issued upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.

(d)       In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder within a
reasonable time after such rights shall have been so exercised. The person or
entity in whose name any certificate for the Warrant Stock is issued upon
exercise of the rights represented by this Warrant shall for all purposes be
deemed to have become the holder of record of such shares immediately prior to
the close of business on the date on which the Warrant was surrendered and
payment of the Warrant Price and any applicable taxes was made, irrespective of
the date of delivery of such certificate, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the opening of business on the next succeeding date on which the stock transfer
books are open. The Company shall pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of shares of
Common Stock on exercise of this Warrant; provided, however, that the Company
shall not be required to pay any tax that may be payable in respect of any
issuance and delivery of shares of Warrant Stock to any Person other than the
Holder or with respect to any income tax due by the Holder with respect to any
shares of Warrant Stock. “Person” shall mean any natural person, corporation,
division of a corporation, partnership, limited liability company, trust, joint
venture, association, company, estate, unincorporated organization or government
or any agency or political subdivision thereof.

 

2.

Disposition of Warrant Stock and Warrant.

     

(a)       The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Act on the ground that the issuance of this Warrant is exempt from
registration under Section 4(2) of the Act as not involving any public offering
or (ii) under any applicable state securities law because the issuance of this
Warrant does not involve any public offering; and that the Company’s reliance on
the Section 4(2) exemption of the Act and under applicable state securities laws
is predicated in part on the representations hereby made to the Company by the
Holder that it is acquiring this Warrant and will acquire the Warrant Stock for
investment for its own account, with no present intention of dividing its
participation with others or reselling or otherwise distributing the same,
subject, nevertheless, to any requirement of law that the disposition of its
property shall at all times be within its control.

The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock, except pursuant to an effective registration
statement under the Act, unless and until it shall first have given notice to
the Company describing such sale or transfer and furnished to the Company either
(i) an opinion of counsel for the Company, which the Company shall obtain at its
own expense, to the effect that the proposed sale or transfer may be made
without registration under the Act and without registration or qualification
under any state law, or (ii) an interpretative letter from the Securities and
Exchange Commission to the effect that no

 

- 2 -

 



--------------------------------------------------------------------------------



enforcement action will be recommended if the proposed sale or transfer is made
without registration under the Act.

(b)       If, at the time of issuance of the shares issuable upon exercise of
this Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear a legend reading substantially as follows:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

3.         Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the Warrant Price
therefor, be validly issued, fully paid and non assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.

4.         Exchange, Transfer or Assignment of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with an
appropriate instrument of assignment duly executed and funds sufficient to pay
any transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.

 

- 3 -

 

--------------------------------------------------------------------------------



 

5.

Capital Adjustments. This Warrant is subject to the following further
provisions:

     

(a)       If any recapitalization of the Company or reclassification of its
Common Stock or any merger or consolidation of the Company into or with a
Person, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any Person (any such Person
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the shares of
Common Stock immediately theretofore issuable upon the exercise of this Warrant,
such shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant had such
recapitalization, reclassification, merger, consolidation, sale or transfer not
taken place, and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after such consummation.

(b)       If the Company at any time while this Warrant remains outstanding and
unexpired shall subdivide or combine its Common Stock, the number of shares of
Warrant Stock purchasable upon exercise of this Warrant and the Warrant Price
shall be proportionately adjusted.

(c)       If the Company at any time while this Warrant is outstanding and
unexpired shall issue or pay the holders of its Common Stock, or take a record
of the holders of its Common Stock for the purpose of entitling them to receive,
a dividend payable in, or other distribution of, Common Stock, then (i) the
Warrant Price shall be adjusted in accordance with Section 5(e) and (ii) the
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall be adjusted to the number of shares of Common Stock that the Holder would
have owned immediately following such action had this Warrant been exercised
immediately prior thereto.

(d)       If the Company shall at any time after the date of issuance of this
Warrant distribute to all holders of its Common Stock any shares of capital
stock of the Company (other than Common Stock) or evidences of its indebtedness
or assets (excluding cash dividends or distributions paid from retained earnings
or current year’s or prior year’s earnings of the Company) or rights or warrants
to subscribe for or purchase any of its securities (excluding those referred to
in the immediately preceding paragraph) (any of the foregoing being hereinafter
in this paragraph called the “Securities”), then in each such case, the Company
shall reserve shares or other units of such Securities for distribution to the
Holder upon exercise of this Warrant so that, in addition to the shares of the
Common Stock to which such Holder is entitled, such Holder will receive upon
such exercise the amount and kind of such Securities which such Holder would
have received if the Holder had, immediately prior to the record date for the
distribution of the Securities, exercised this Warrant.

 

- 4 -

 



--------------------------------------------------------------------------------



(e)       Whenever the number of shares of Warrant Stock purchasable upon
exercise of this Warrant is adjusted, as herein provided, the Warrant Price
payable upon the exercise of this Warrant shall be adjusted to that price
determined by multiplying the Warrant Price immediately prior to such adjustment
by a fraction (i) the numerator of which shall be the number of shares of
Warrant Stock purchasable upon exercise of this Warrant immediately prior to
such adjustment, and (ii) the denominator of which shall be the number of shares
of Warrant Stock purchasable upon exercise of this Warrant immediately
thereafter.

(f)        The number of shares of Common Stock outstanding at any given time
for purposes of the adjustments set forth in this Section 5 shall exclude any
shares then directly or indirectly held in the treasury of the Company.

(g)       The Company shall not be required to make any adjustment pursuant to
this Section 5 if the amount of such adjustment would be less than one percent
(1%) of the Warrant Price in effect immediately before the event that would
otherwise have given rise to such adjustment. In such case, however, any
adjustment that would otherwise have been required to be made shall be made at
the time of and together with the next subsequent adjustment which, together
with any adjustment or adjustments so carried forward, shall amount to not less
than one percent (1%) of the Warrant Price in effect immediately before the
event giving rise to such next subsequent adjustment.

(h)       Following each computation or readjustment as provided in this Section
5, the new adjusted Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall remain in effect until a further
computation or readjustment thereof is required.

 

6.

Notice to Holders.

     

 

(a)

In case:

     

(i)        the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

(ii)       of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation with or merger of the
Company into another Person, or any conveyance of all or substantially all of
the assets of the Company to another Person; or

(iii)      of any voluntary dissolution, liquidation or winding-up of the
Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,

 

- 5 -

 



--------------------------------------------------------------------------------



reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action, provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.

(b)       Whenever any adjustment shall be made pursuant to Section 5 hereof,
the Company shall promptly make a certificate signed by its Chairman, Chief
Executive Officer, President, Vice President, Chief Financial Officer or
Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificate to be mailed (by
first class mail, postage prepaid) to the Holder of this Warrant.

7.         Loss, Theft, Destruction or Mutilation. Upon receipt by the Company
of evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation hereof, the Company will execute and deliver in lieu hereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.

8.         Warrant Holder Not a Stockholder. The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.

9.         Notices. Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by registered or certified mail,
return receipt requested, postage prepaid, or nationally recognized overnight
delivery service, to the Company at its principal executive offices: 4061 Dean
Martin Drive, Las Vegas, NV 89103, Attention: Chief Executive Officer, or to the
Holder at the name and address set forth in the Warrant Register maintained by
the Company.

10.       Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEVADA, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

11.       Jurisdiction and Venue. The Company and the Holder, by its acceptance
hereof, hereby agree that any dispute which may arise between them arising out
of or in connection with this Warrant shall be adjudicated before a court
located in Las Vegas, Nevada, and they hereby submit to the exclusive
jurisdiction of the federal and state courts of the State of Nevada located in
Las Vegas with respect to any action or legal proceeding commenced by any party,
and irrevocably waive any objection they now or hereafter may have respecting
the venue of any

 

- 6 -

 



--------------------------------------------------------------------------------



such action or proceeding brought in such a court or respecting the fact that
such court is an inconvenient forum, relating to or arising out of this Warrant
or any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, postage
prepaid, in care of the address set forth herein or such other address as either
party shall furnish in writing to the other.

[Signature Page Follows]

 

 

- 7 -

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this ___
day of May, 2009.

 

  KEYON COMMUNICATIONS HOLDINGS, INC.       By:       Name: Jonathan Snyder

 

 

Title: Chief Executive Officer

 

Warrant Signature Page

--------------------------------------------------------------------------------



FORM OF EXERCISE

(to be executed by the registered holder hereof)

The undersigned hereby exercises the right to purchase _________ shares of
common stock, par value $0.001 per share (“Common Stock”), of KeyOn
Communications Holdings, Inc. evidenced by the within Warrant Certificate for a
Warrant Price of $_____ per share and herewith makes payment of the Warrant
Price in full of $__________. Kindly issue certificates for shares of Common
Stock (and for the unexercised balance of the Warrants evidenced by the within
Warrant Certificate, if any) in accordance with the instructions given below.

Dated: ______________, 200__

 

 

 

 

Name:

 

Instructions for registration of stock:

 

_____________________________

Name (Please Print)

Social Security or other identifying Number: _______________

Address:____________________________________________

City, State and Zip Code

Instructions for registration of certificate representing the unexercised
balance of Warrants (if any):

 

_____________________________

Name (Please Print)

Social Security or other identifying Number: _______________

Address:____________________________________________

City, State and Zip Code

 

Warrant Signature Page

 

--------------------------------------------------------------------------------